DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/124,995 filed on 12/17/2020.
Claims 1-14 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/949,749, filed 12/18/2019. However, the specification and the application data sheet (ADS) includes different US Provisional Application No. 62/979,749. Although Applicant’s claim to a priority to US Provisional Application 62/949,749 filed 12/18/2019 is acknowledged, correction of the Application number to the ADS is required. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. 
Specification
The disclosure is objected to because of the following informalities: Paragraph [01] has a typo in US Provisional Application number “62/979,749” which needs to be corrected to “62/949,749”.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 4, 7, 8, 10, 11, and 14 are objected to because of the following informalities:  
Claims 1, 3, 4, 8, 10, and 11 appear to miss “the” prior to “guardian application” – “each of the unaccompanied traveler application, guardian application, ...” which should recite as “each of the unaccompanied traveler application, the guardian application, ...”.  
Claims 7 and 14 also appear to miss “the” prior to “guardian application” – “one or more of the unaccompanied traveler application, guardian application, ...” which should recite as “one or more of the unaccompanied traveler application, the guardian application, ...”.  
Claim 8 has a typo – “together; and and wherein each of ...” which should recite as “together; and wherein each of ...”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-14 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for tracking an unaccompanied traveler during an airline travel trip) and “a machine” (a system for tracking an unaccompanied traveler during an airline travel trip) categories.
Regarding Claims 1-14, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method for tracking an unaccompanied traveler during an airline travel trip comprising: 
providing ... configured for storage on ... related to the unaccompanied traveler, and wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, personal identification information and a travel itinerary; 
providing ... to secure to the unaccompanied traveler, the band having a scannable code with an unique identification associated with the unaccompanied traveler; 
providing ... configured for storage on ... related to a parent/guardian related to the unaccompanied traveler; 
providing ... configured for storage on ... related to an agent in charge of monitoring the unaccompanied traveler, and wherein ... further comprising scanning ... to identify the unaccompanied traveler and linking ... to the unaccompanied traveler; 
providing ... on each of ... for linking ...; and 
providing destination updates on each of ... for monitoring the airline travel trip.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of providing ... related to the unaccompanied traveler, a parent/guardian, and an agent in monitoring the unaccompanied traveler, storing traveler information, providing ... to secure to the unaccompanied traveler, and providing ... on each of the ... for linking, and providing destination updates are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as an agreement in the form of contracts between parents/guardians and airline. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “an unaccompanied traveler application”, “a first mobile device”, “a band”, “a guardian traveler application”, “a second mobile device”, “an agent traveler application”, “one or more agent mobile devices”, “a text communication session”, and “the mobile devices”. The claim as a whole merely describes how to generally “apply” the concept of providing, storing traveler information, and providing a text communication and destination updates by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for tracking an unaccompanied traveler. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of Claim 1 wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, traveler medical information.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the unaccompanied traveler application”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 3 recites the following limitations:
The method of Claim 1 further comprising: 
providing updates by ... to each of ... and wherein the updates include, but are not limited to, airline information, gate information, time of departure, time of arrival corresponding to the airline travel trip of the unaccompanied traveler.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application. Claim 3 recites additional elements – “a communication network”, “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 4 recites the following limitations:
The method of Claim 3 further comprising providing ... tracking on each of ... to correspond to a current location of the unaccompanied traveler during the airline travel trip.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 4 does not integrate the abstract idea into practical application. Claim 4 recites additional elements – “GPS”, “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 5 recites the following limitations:
The method of Claim 3, wherein ... is further configured to communicate between two or more ... a transfer of monitoring the unaccompanied traveler from one agent to another agent when the unaccompanied traveler boards or departs an airplane.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application. Claim 5 recites additional elements – “the agent traveler application” and “agent mobile devices”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 6 recites the following limitations:
The method of Claim 5 further comprising: providing a network dashboard to monitor and report a current status of the unaccompanied traveler and reporting the current status to the guardian traveler application.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application. Claim 6 recites an additional element – “a network dashboard”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 7 recites the following limitations:
The method of Claim 6 further comprising: providing an airline update to one or more of ... when the airline travel trip includes a diversion, late departure, early arrival, or change during a flight.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 8 recites the following limitations:
A system to track an unaccompanied traveler during an airline travel trip comprising: 
... configured for storage on ... related to the unaccompanied traveler, and wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, personal identification information and a travel itinerary; 
... to secure to the unaccompanied traveler, ... having a scannable code with an unique identification associated with the unaccompanied traveler; 
... configured for storage on ... related to a parent/guardian related to the unaccompanied traveler; 
... configured for storage on ... related to an agent in charge of monitoring the unaccompanied traveler, and wherein ... further configured to scan ... to identify the unaccompanied traveler and link ... to ... and unaccompanied traveler; 
... on each of ... to link ... together; and 

Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of storing ... related to the unaccompanied traveler, a parent/guardian, and an agent in monitoring the unaccompanied traveler, storing traveler information, securing the unaccompanied traveler, and scanning to identify the unaccompanied traveler, linking, and receiving destination updates are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as an agreement in the form of contracts between parents/guardians and airline. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “an unaccompanied traveler application”, “a first mobile device”, “a band”, “a guardian traveler application”, “a second mobile device”, “an agent traveler application”, “one or more agent mobile devices”, “a text communication session”, and “the mobile devices”. The claim as a whole merely describes how to generally “apply” the concept of providing, storing traveler information, and providing a text communication and destination updates by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for tracking an unaccompanied traveler. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The system of Claim 8 wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, traveler medical information.
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites an additional element – “the unaccompanied traveler application”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 10 recites the following limitations:
The system of Claim 8 further comprising: 
... configured to provide to each of ... updates including, but are not limited to, airline information, gate information, time of departure, time of arrival corresponding to the airline travel trip of the unaccompanied traveler. 
Claim 10 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites additional elements – “a communication network”, “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 11 recites the following limitations:
The system of Claim 10 further comprising providing ... tracking on each of ... to correspond to a current location of the unaccompanied traveler during the airline travel trip.
Claim 11 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 11 does not integrate the abstract idea into practical application. Claim 11 recites additional elements – “GPS”, “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 12 recites the following limitations:
The system of Claim 10, wherein ... is further configured to communicate between two or more ... a transfer of monitoring the unaccompanied traveler from one agent to another agent when the unaccompanied traveler boards or departs an airplane.
Claim 12 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites additional elements – “the agent traveler application” and “agent mobile devices”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 13 recites the following limitations:
The system of Claim 12 further comprising: ... to monitor and report a current status of the unaccompanied traveler and reporting the current status to the guardian traveler application.
Claim 13 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites an additional element – “a network dashboard”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 14 recites the following limitations:
The system of Claim 13 wherein ... is further configured to send an airline update to one or more of ... when the airline travel trip includes a diversion, late departure, early arrival, or change during a flight.
Claim 14 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 14 does not integrate the abstract idea into practical application. Claim 14 recites additional elements – “the network dashboard”, “the unaccompanied traveler application”, “guardian traveler application”, and “the agent traveler application”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for tracking an unaccompanied traveler amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US PG Pub. No. 2015/0269699 A1; hereinafter "Burgess") in view of Narayan et al. (US PG Pub. No. 2018/0211348 A1; hereinafter "Narayan").
Regarding Claim 1, Burgess teaches a method for tracking an unaccompanied traveler during an airline travel trip comprising (See “A system and method for monitoring a passenger requiring assistance during travel, such as an unaccompanied minor, a disabled passenger, or an elderly passenger, on a common carrier.” in Abstract): providing a band to secure to the unaccompanied traveler, the band having a scannable code with an unique identification associated with the unaccompanied traveler (See “FIG. 2 illustrates a wristband provided to the unaccompanied minor having a Quick Response code (QR code)...” in Paragraph [0016], “The gate agent 42 optically reads or scans the QR code 32 on the wristband 30 of the unaccompanied minor 24 with the first mobile device 62. The software application on the mobile device decodes the QR code 32 and the QR code 32 links to a hosted web service 64 that transfers the decoded unaccompanied minor information on to the first mobile device 62.” in Paragraph [0044], and Fig. 2 showing an example of a wristband having a scannable code); providing a guardian traveler application configured for storage on a second mobile device related to a parent/guardian related to the unaccompanied traveler (See “In one or more configurations, upon each occurrence of a transfer of responsibility for a passenger requiring assistance, a notification may be sent to the first and/or second adult guardians 22, 52. The notifications may be sent by text, email or some other suitable communication method, including by telephone.” in Paragraph [0053]. It can be seen that a parent/guardian must have a device (e.g. mobile device) with an application to receive the notifications such as text and email related to the unaccompanied traveler as described above in Paragraph [0053]. As a result, the prior art reads on the claim.); providing an agent traveler application configured for storage on one or more agent mobile devices related to an agent in charge of monitoring the unaccompanied traveler, and wherein the agent traveler application further comprising scanning the band to identify the unaccompanied traveler and linking the agent traveler application to the unaccompanied traveler (See “To authorize transferring responsibility of a passenger requiring assistance, such as the unaccompanied minor 24, to the first agent or the gate agent 42, a first mobile device 62 with a software application for reading or scanning barcodes such as the QR code 32 is used. The gate agent 42 optically reads or scans the QR code 32 on the wristband 30 of the unaccompanied minor 24 with the first mobile device 62. The software application on the mobile device decodes the QR code 32 and the QR code 32 links to a hosted web service 64 that transfers the decoded unaccompanied minor information on to the first mobile device 62.” in Paragraph [0044]); providing a text communication session on each of ..., guardian traveler application, and the agent traveler application for linking the mobile devices (See “In one or more configurations, upon each occurrence of a transfer of responsibility for a passenger requiring assistance, a notification may be sent to the first and/or second adult guardians 22, 52. The notifications may be sent by text, email or some other suitable communication method, ...” in Paragraph [0053]); and providing destination updates on each of ..., guardian traveler application and the agent traveler application for monitoring the airline travel trip (See “Also, during or after the flight, a report may be generated and stored or transmitted that identifies each occurrence of a transfer of responsibility, each occurrence of authorizing transfer of responsibility, each occurrence of acceptance of transfer of responsibility, identifies each agent of the common carrier or the airport that had or has responsibility for the passenger requiring assistance, and identifies the adult guardians 22, 52, along with the associated dates, times, locations, and flight information. Also a map may be generated corresponding with the flight path of the flight or flights taken by the passenger requiring assistance where the agents having had responsibility for the passenger requiring assistance are identified along each portion of the flight path.” in Paragraph [0053]).
Burgess also teaches wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, personal identification information and a travel itinerary (See “When the unaccompanied minor 24 and the first guardian 22 check in at the ticketing counter 20, the ticketing agent 26 enters information about the unaccompanied minor 24 into a computer system and itinerary information is retrieved from the computer system. The itinerary information includes, but is not limited to, a commercial airline flight of the common carrier, or another common carrier, that includes one or more flight numbers, one or more departure locations such as an airport code, one or more connection locations and/or a final destination location that may be identified by an airport code, dates and times, and number of checked bags and carry-on bags... The unaccompanied minor information also includes personal information such as, but not limited to, name, address, age, sex, email address, username, and phone number of the unaccompanied minor. The unaccompanied minor information can also include personal information about the first adult guardian at the departure location, and about a second adult guardian at the destination location, such as contact information including name, address, phone number, email address, username, etc.” in Paragraph [0039]). Burgess does not explicitly teach unaccompanied traveler application and a first mobile device related to the unaccompanied traveler application; however, Narayan teaches providing an unaccompanied traveler application configured for storage on a first mobile device related to the unaccompanied traveler (See “Child mobile device 115 may be provided to a third party rider by a parent or a user ride requester or, alternatively, to a school. Child mobile device 115 may execute a program that may be installed on a handheld device selected from the list of user devices disclosed above, ...” in Paragraph [0031] wherein the “child mobile device 115 related to a third party rider” is considered to be the “unaccompanied traveler application configured for storage on a first mobile device related to the unaccompanied traveler”).
Burgess does not explicitly teach; however, Narayan teaches providing a text communication session on ... the unaccompanied traveler application ... for linking the mobile devices (See “Child mobile device 115 may also include a touch button to contact (i.e., ..., text, email) another caretaker, such as a service administrator, customer care service provider, school staff, driver, or parent.” in Paragraph [0032]).
Burgess does not explicitly teach; however, Narayan teaches providing destination updates on ... the unaccompanied traveler application ... for monitoring the ... travel trip (See “Child mobile device 115 may further provide a status indication to the third party rider. Status indications that may be displayed ...” in Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of tracking an unaccompanied traveler of Burgess to include providing an unaccompanied traveler application configured for storage on a first mobile device related to the unaccompanied traveler, providing a text communication session on ... the unaccompanied traveler application ... for linking the mobile devices, and providing destination updates on ... the unaccompanied traveler application ... for monitoring the ... travel trip, as taught by Narayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2, Burgess in view of Narayan teaches all the limitations of Claim 1 as described above. Burgess also teaches wherein ... further configured to store traveler information about the unaccompanied traveler including, but not limited to, traveler medical information (See “When the unaccompanied minor 24 and the first guardian 22 check in at the ticketing counter 20, the ticketing agent 26 enters information about the unaccompanied minor 24 into a computer system and itinerary information is retrieved from the computer system...The unaccompanied minor information also includes personal information such as, ... For an elderly, disabled, or other passenger requiring special assistance, the passenger information may include passenger accommodations during travel, such as wheelchairs, special meals, assistance with eating or getting to the restroom, etc.” in Paragraph [0039] wherein the “wheelchair, special meals, assistance with eating or getting to the restroom” are considered to be the “traveler medical information”.).
As described above in Claim 1, Burgess does not the unaccompanied traveler application; however, Narayan teaches the unaccompanied traveler application (See “Child mobile device 115 may be provided to a third party rider by a parent or a user ride requester or, alternatively, to a school. Child mobile device 115 may execute a program that may be installed on a handheld device selected from the list of user devices disclosed above, ...” in Paragraph [0031] wherein the described “child mobile device 115” is considered to be the “unaccompanied traveler application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of tracking an unaccompanied traveler of Burgess to include the unaccompanied traveler application, as taught by Narayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3, Burgess in view of Narayan teaches all the limitations of Claim 1 as described above. Burgess also teaches providing updates by a communication network to each of ..., guardian traveler application, and the agent traveler application (See “In one or more configurations, upon each occurrence of a transfer of responsibility for a passenger requiring assistance, a notification may be sent to the first and/or second adult guardians 22, 52. The notifications may be sent by text, email or some other suitable communication method, including by telephone. Also, during or after the flight, a report may be generated and stored or transmitted that identifies each occurrence of a transfer of responsibility, each occurrence of authorizing transfer of responsibility, each occurrence of acceptance of transfer of responsibility, identifies each agent of the common carrier or the airport that had or has responsibility for the passenger requiring assistance, and identifies the adult guardians 22, 52, along with the associated dates, times, locations, and flight information.” in Paragraph [0053]) and wherein the updates include, but are not limited to, airline information, gate information, time of departure, time of arrival corresponding to the airline travel trip of the unaccompanied traveler (See “In particular, the invention provides electronic recording of the transfers of responsibility between carrier agents and flight attendants, and of relevant passenger information, including itinerary, the need for accommodations, such as special meals or a wheelchair, and location of the passenger in the carrier station, before, during and after travel.” in Paragraph [0031], “The itinerary information includes, but is not limited to, a commercial airline flight of the common carrier, or another common carrier, that includes one or more flight numbers, one or more departure locations such as an airport code, one or more connection locations and/or a final destination location that may be identified by an airport code, dates and times, and ...” in Paragraph [0039] wherein the “one or more connection locations” are considered to include “gate information” since the host web service 64 will be notified by the gate agent 42 in the event of the flight’s departure gate is changed as described in Paragraph [0046]).
Burgess does not explicitly teach; however, Narayan teaches providing updates by a communication network to ... the unaccompanied traveler application, ... (See “In one embodiment, parent mobile device 105, and service provider mobile device 120 may access server 110 by a wireless communication network 125. Server 110 may also access child mobile device 115 or may only transmit messages to child mobile device 115 depending on the capabilities of child device 115, as will be discussed below. In each case, wireless communication network 125 connects parent mobile device 105, child mobile device 115, and service provider mobile device 120 via an internet connection.” in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of tracking an unaccompanied traveler of Burgess to include providing updates by a communication network to the unaccompanied traveler application, as taught by Narayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 4, Burgess in view of Narayan teaches all the limitations of Claims 1 and 3 as described above. Although Burgess teaches providing GPS tracking on ... the agent traveler application to correspond to a current location of the unaccompanied traveler during airline trip (See “The gate agents 42, 48 or the flight attendant 46 may determine the location of the passenger such as when the passenger is separated from an escorting agent or guardian. The transmission of information identifying the location of the GPS transponder 120, such as GPS coordinates, may be initiated by the gate agents 42, 48 and the flight attendant 46 interfacing with GPS software on the mobile devices 62, 76, 102.” in Paragraph [0063]), Burgess does not explicitly teach providing GPS tracking on each of the unaccompanied traveler application and the guardian traveler application. However, Narayan teaches providing GPS tracking on each of the unaccompanied traveler application, guardian traveler application, and the agent traveler application to correspond to a current location of the unaccompanied traveler during the ... travel trip (See “FIG. 1 illustrates an exemplary ride scheduling system 100, which includes a parent mobile device 105 connected to server 110, which is discussed in more detail below. Child mobile device 115 may connect to Server 110 via wireless communication network 125. Child mobile device 115 may also connect with a GPS Satellite 130, server 110, and a service provider mobile device 120, which may be associated with a driver.” in Paragraph [0023], “Parent mobile device 105, server 110 and service provider device 120 may include software and hardware modules that execute computer operations, communicate with wireless communication networks 125, GPS Satellite 130, and servers 110.” in Paragraph [0026], and “Each of parent mobile device 105, child mobile device 115, and service provider mobile device 120 may further communicate this information to server 110 in a manner that allows server 110 to monitor the locations of third party rider associated with child mobile device 115 and the driver associated with service provider mobile device 120.” in Paragraph [0030] wherein the “child mobile device 115” is considered to be the “unaccompanied traveler application”, the “parent mobile device” is considered to be the “guardian traveler application”, and the “service provider device 120” is considered to be the “agent traveler application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of tracking an unaccompanied traveler of Burgess to include providing GPS tracking on each of the unaccompanied traveler application and the guardian traveler application to correspond to a current location of the unaccompanied traveler during the ... travel trip, as taught by Narayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5, Burgess in view of Narayan teaches all the limitations of Claims 1 and 3 as described above. Burgess also teaches wherein the agent traveler application is further configured to communicate between two or more agent mobile devices a transfer of monitoring the unaccompanied traveler from one agent to another agent when the unaccompanied traveler boards or departs an airplane (See “Upon boarding the aircraft, responsibility for the unaccompanied minor 24 is transferred from the gate agent 42 to the flight attendant 46, as shown in FIG. 5. The transfer of responsibility from the gate agent 42 to the flight attendant 46 is performed by using the first mobile device 62 of the gate agent 42 and a second mobile device 76 of the flight attendant 46. The second mobile device 76 also includes a software application for reading or scanning the QR code 32 on the wristband 30 of the unaccompanied minor 24. The flight attendant 46 optically reads or scans the QR code 32 and then decodes the QR code 32 to link to the hosted web service 64. The hosted web service transfers the stored unaccompanied minor information on to the mobile device 76 of the flight attendant 46. The second mobile device 76 of the flight attendant 46 displays the QR code 32 along with the name 66 and photograph 68 of the unaccompanied minor 24.” in Paragraph [0045] and “Upon receiving the unaccompanied minor information of the unaccompanied minor 24, the flight attendant 46 is prompted by the user interface on the second mobile device 76 to accept responsibility for the unaccompanied minor 24. The flight attendant 46 navigates the user interface on the mobile device 76 and, upon the flight attendants acceptance by pressing the user interface button 78, the gate agent 42 is then prompted by the user interface on the first mobile device 62 of the gate agent 42 to accept or deny the request of the flight attendant 46 to transfer responsibility for the unaccompanied minor 24. The gate agent 42 navigating the user interface to authorize the transfer of responsibility to the flight attendant 46 for the unaccompanied minor 24 by pressing the user interface button 80 ... When the flight attendant 46 and the gate agent 42 accept, information regarding their authorization and acceptance of the transfer of responsibility of the unaccompanied minor 24 is transferred from the first and second mobile devices 62, 76 and stored on the web service 64.” in Paragraph [0046]).
Regarding Claim 6, Burgess in view of Narayan teaches all the limitations of Claims 1, 3, and 5 as described above. Burgess also teaches providing a network dashboard to monitor and report a current status of the unaccompanied traveler (See “In particular, the invention provides electronic recording of the transfers of responsibility between carrier agents and flight attendants, and of relevant passenger information, including itinerary, the need for accommodations, such as special meals or a wheelchair, and location of the passenger in the carrier station, before, during and after travel.” in Paragraph [0031] wherein the “electronic recording” is considered to be the “network dashboard”) and reporting the current status to the guardian traveler application (See “In one or more configurations, upon each occurrence of a transfer of responsibility for a passenger requiring assistance, a notification may be sent to the first and/or second adult guardians 22, 52. The notifications may be sent by text, email or some other suitable communication method, including by telephone. Also, during or after the flight, a report may be generated and stored or transmitted that identifies each occurrence of a transfer of responsibility, each occurrence of authorizing transfer of responsibility, each occurrence of acceptance of transfer of responsibility, identifies each agent of the common carrier or the airport that had or has responsibility for the passenger requiring assistance, and identifies the adult guardians 22, 52, along with the associated dates, times, locations, and flight information.” in Paragraph [0053]).
Regarding Claim 7, Burgess in view of Narayan teaches all the limitations of Claims 1, 3, 5, and 6 as described above. Burgess also teaches providing an airline update to one or more of the unaccompanied traveler application, guardian traveler application, and the agent traveler application when the airline travel trip includes a diversion, late departure, early arrival, or change during a flight (See “In one or more configurations, upon each occurrence of a transfer of responsibility for a passenger requiring assistance, a notification may be sent to the first and/or second adult guardians 22, 52. The notifications may be sent by text, email or some other suitable communication method, including by telephone. Also, during or after the flight, a report may be generated and stored or transmitted that identifies each occurrence of a transfer of responsibility, each occurrence of authorizing transfer of responsibility, each occurrence of acceptance of transfer of responsibility, identifies each agent of the common carrier or the airport that had or has responsibility for the passenger requiring assistance, and identifies the adult guardians 22, 52, along with the associated dates, times, locations, and flight information. Also a map may be generated corresponding with the flight path of the flight or flights taken by the passenger requiring assistance where the agents having had responsibility for the passenger requiring assistance are identified along each portion of the flight path.” in Paragraph [0053] and “The gate agent 42 navigating the user interface to authorize the transfer of responsibility to the flight attendant 46 for the unaccompanied minor 24 by pressing the user interface button 80 or deny authorization by pressing user interface button 82 such as in the event the flight becomes delayed, is canceled, or in the event the flight's departure gate is changed. When the flight attendant 46 and the gate agent 42 accept, information regarding their authorization and acceptance of the transfer of responsibility of the unaccompanied minor 24 is transferred from the first and second mobile devices 62, 76 and stored on the web service 64.” in Paragraph [0046]. It can be seen that the notification to the parent/guardian described in Paragraph [0053] would include airline update when the airline travel trip includes a diversion, late departure, early arrival, or change during a flight.).
Claims 8-14 are system claims corresponding to method Claims 1-7. All of the limitations in Claims 8-14 are found reciting the same scopes of the respective limitations in Claims 1-7. Accordingly, Claims 8-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-7, respectively set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang; Mary (US 2005/0267786 A1) teaches system for providing travel companion services to assist travelers such as elderly, child, people with ailments, and people with a fear of flying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/30/2022